UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6901


RONALD MCCLARY,

                     Plaintiff - Appellant,

              v.

JOSEPH LIGHTSEY; PAMELA HENDERSON; MITCHELL LAWSON;
HERIBERTO SIERRA,

                     Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:16-ct-03052-BO)


Submitted: October 29, 2019                                  Decided: November 6, 2019


Before GREGORY, Chief Judge, WILKINSON, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se. Elizabeth Pharr McCullough, Madeleine Michelle
Pfefferle, YOUNG MOORE & HENDERSON, PA, Raleigh, North Carolina; Charles
Houston Foppiano, Gary Adam Moyers, BATTEN LEE, PLLC, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald McClary appeals the district court’s orders and judgment dismissing his civil

rights complaint. We dismiss in part and affirm in part.

       The district court dismissed McClary’s claims against Dr. Lightsey based on res

judicata and McClary’s failure to exhaust his administrative remedies. On appeal, McClary

does not challenge those findings in his informal brief. Accordingly, because our review

is limited to issues raised in the informal brief, we will dismiss the appeal in part. See 4th

Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (stating that “our

review is limited to issues preserved in [the informal] brief.”).

       We have reviewed the district court’s order granting summary judgment to the

remaining defendants and find no reversible error. Accordingly, we affirm in part for the

reasons stated by the district court. McClary v. Lightsey, No. 5:16-ct-03052-BO (E.D.N.C.

June 20, 2018; June 18, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                      DISMISSED IN PART,
                                                                      AFFIRMED IN PART




                                              2